Citation Nr: 1420702	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-37 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for prostatectomy status post carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO denied the Veteran's petition to reopen previously denied claims of service connection for diabetes mellitus and prostatectomy status post carcinoma.  Jurisdiction over the Veteran's claims has since been transferred to the RO in Los Angeles, California.

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen claims for service connection for diabetes mellitus and prostatectomy status post carcinoma.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims of service connection for diabetes mellitus and prostatectomy status post carcinoma as claims to reopen.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2014.  A transcript of the hearing has been associated with the claims file.  

 (The decision below addresses the Veteran's petition to reopen previously denied claims of service connection for diabetes mellitus and prostatectomy status post carcinoma.  The underlying service connection issues are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and prostatectomy status post carcinoma.  The Veteran did not appeal that decision.

2.  Evidence received since the May 2007 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the May 2007 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for prostatectomy status post carcinoma, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A May 2007 rating decision that denied the Veteran's claim of service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

2.  Since the prior final denial of the claim of service connection for diabetes mellitus, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A May 2007 rating decision that denied the Veteran's claim of service connection for prostatectomy status post carcinoma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

4.  Since the prior final denial of the claim of service connection for prostatectomy status post carcinoma, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2007 rating decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and prostatectomy status post carcinoma.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  In July 2008, the Veteran sought to reopen his claims.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claims for service connection for diabetes mellitus and prostatectomy status post carcinoma was the May 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for diabetes mellitus and prostatectomy status post carcinoma in November 2006.  The RO denied the claims for service connection in May 2007 and, in so doing, found that the Veteran had not established that his current diagnoses were etiologically linked to service.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has diabetes mellitus and prostatectomy status post carcinoma that are related to service.  In particular, the Veteran now contends that he was exposed to Agent Orange while working as a truck driver during his tour of duty in Okinawa, Japan, and that his current diabetes mellitus and prostatectomy status post carcinoma were caused by that herbicide exposure.  As a result, the Veteran contends that service connection for diabetes mellitus and for prostatectomy status post carcinoma is warranted.

Evidence of record in 2007 included the Veteran's service treatment records and records of post-service VA medical treatment.  Review of the service treatment records reflects that they are silent as to any complaints or diagnoses of diabetes mellitus or prostate cancer.  Following his separation from service, the Veteran was diagnosed with both diabetes mellitus and prostate cancer; he underwent a radical prostatectomy in August 2004.  A letter from his treating VA physician dated in November 2006, which was of record at the time of the prior denial, confirms both diagnoses. 

Evidence added to the record since the RO's May 2007 denial includes records of treatment he has received from VA treatment providers since that date, as well as a copy of a Board decision in an unrelated matter in which the Board granted service connection to a Veteran on the basis of his having established that he was exposed to Agent Orange while serving as a motor vehicle operator in Okinawa.  The Veteran also submitted a news article discussing the Board decision.  As such, the Board finds that the evidence, in the form of the Board decision and article discussing Agent Orange exposure in Okinawa, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claims.

In this regard, the Board notes that, at the time of the May 2007 rating decision, the RO denied the Veteran's claims for service connection because he had not established that he was exposed to Agent Orange or otherwise had diabetes mellitus or prostatectomy status post carcinoma related to his time on active duty.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he was exposed to Agent Orange while stationed in Okinawa or otherwise has diabetes mellitus or prostatectomy status post carcinoma that is related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the May 2007 determination-the possibility that the Veteran may have been exposed to Agent Orange while stationed in Okinawa.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence suggesting that he may have been exposed to Agent Orange while stationed in Okinawa on active duty.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2013).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claims of service connection for diabetes mellitus and prostatectomy status post carcinoma have been met.


ORDER

New and material evidence to reopen a claim of service connection for diabetes mellitus has been received; to this limited extent, the appeal of this issue is granted.

New and material evidence to reopen a claim of service connection for prostatectomy status post carcinoma has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claims for entitlement to service connection for diabetes mellitus and prostatectomy status post carcinoma are reopened, the claims must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

The Veteran contends that he was exposed to herbicides while serving in Okinawa, Japan, during his active military service that he believes caused diabetes mellitus and prostate cancer.  The Veteran's service personnel records are not of record, but his service treatment records confirm that the Veteran was treated at Marine Dispensary Sukiran, located in Okinawa, on several occasions in 1967, and current medical records confirm a diagnosis of diabetes mellitus and prostatectomy status post carcinoma.  However, the RO appears not to have sought confirmation of the Veteran's assignment to Okinawa, as his service personnel records are not of record.  Therefore, on remand, the AOJ must search for evidence, including in particular the Veteran's service personnel records, which may lend further clarity to the Veteran's assignment to Okinawa while on active duty.  Furthermore, the Veteran must be notified if the search for such records leads to negative results.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  When diabetes mellitus becomes manifest to a compensable degree within a year of separation from qualifying service, it may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309 (2013).

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2013).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include type 2 diabetes mellitus and prostate cancer, if manifest to a degree of 10 percent at any time after military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2013).

The Board notes that the Veteran did not have any service in Vietnam during his period of military service, nor does he claim such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, that does not preclude the Veteran from establishing entitlement to service connection for diabetes mellitus or prostatectomy status post carcinoma due to exposure to herbicides.  In the final regulations published in the Federal Register, which established diabetes mellitus and prostatectomy status post carcinoma as diseases on the list for presumptive service connection based on herbicide exposure, VA re-affirmed that, if a Veteran did not serve in Vietnam but was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6) during service and has a disease that is on the list of diseases subject to presumptive service connection, then VA will presume that the disease is due to the exposure to herbicides.  See 66 Fed. Reg. 23,166-69 (May 8, 2001); 38 C.F.R. § 3.309(e).

Accordingly, VA has a duty to assist the Veteran by attempting to verify his claimed exposure to herbicides when he was on active duty.  The Veteran's Benefits Administration Manual (M21-1 MR) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o.  This procedure requires: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In this case, the Veteran's military specialty was as a motor vehicle operator.  The RO attempted to corroborate the Veteran's allegation of herbicide exposure at Okinawa by requesting information concerning the Veteran's potential exposure to herbicides from the National Personnel Records Center, which responded in December 2009 that there were no records of the Veteran's exposure to herbicides while on active duty.  The RO did not, however, then contact the C&P service or the JSRRC, as directed by M21-1 MR, IV.ii.2.C.10.o, to confirm the Veteran's claimed exposure to Agent Orange while in service.  Thus, in order to comply with the directives set forth in the M21-1 MR, the case must be remanded for additional development, including in particular contacting the C&P service and the JSRRC for verification of the Veteran's claimed exposure to herbicides while stationed in Okinawa, in accordance with the instructions set forth in M21-1 MR, IV.ii.2.C.10.o.  

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to re-adjudicating the claims on appeal.  In particular, should the development outlined above result in further information concerning the Veteran's claimed exposure to herbicides while stationed in Okinawa, the AOJ should consider obtaining a medical examination and opinion from a VA examiner.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must request from the National Personnel Records Center, or any other relevant agency, a complete copy of the Veteran's service personnel records, or any other documentation that may offer additional information concerning the Veteran's assignment to Okinawa while on active duty.  If the search for such information leads to negative results, this must be documented in the claims file.  The Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

2.  Once the Veteran's service personnel records have been obtained, the AOJ must complete the procedures provided in the Veteran's Benefits Administration Manual Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o, for verification of any herbicide exposure claimed by the Veteran, to include his contention that he was exposed to Agent Orange while stationed in Okinawa that may have caused his prostate cancer and diabetes mellitus.  In particular, the AOJ must send a request to the C&P service and to the JSRRC for verification as to whether the Veteran was exposed to herbicide agents or other hazardous or toxic chemicals at Okinawa as alleged during his period of service, in accordance with the instructions set forth in M21-1 MR IV.ii.2.C.10.o. All documentation sent and received by the AOJ must be associated with the claims file.

3.  After completing the requested actions and any additional development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


